DETAILED ACTION
The papers submitted on 20 January 2022, amending claims 1, 4, 11, and canceling claim 9, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) in view of McCarville et al. (US 9,463,864 B1).
Regarding claim 1, Hayden discloses a method of manufacturing composite assemblies as a spar for an aerodynamic component (title/abstract), comprising: laying up composite plies 15, 16 on molds 10, 11 for two or more semi-cured components (FIG. 4a-e, ¶¶ 43-45); joining the molds for the two or more uncured components to form a tubular body (FIG. 4f); and curing the joined components simultaneously to create a single aerodynamic spar (¶ 46).
Hayden does not appear to explicitly disclose that the components are uncured or that the spar is for an aircraft component.
However, McCarville discloses a similar method of bonding a composite joint (title/abstract; FIG. 3), specifically a spar of an aerodynamic aircraft component (FIG. 1-2), in which the entire composite structure is in an uncured state and is co-cured (17:55-18:42).
prima facie obvious to one of ordinary skill in the art to modify the semi-cured components of Hayden to include the uncured components of McCarville, in order to allow for curing in one step only with a single heat and pressure cycle as desired with an alternative method to a semi-cured precured process (McCarville 17:55+).
Regarding claim 2, Hayden discloses forming at least one axial edge having a sloped shape on the uncured components (FIG. 4e at elements 21, 23); and mating the sloped axial edges together when joining the uncured components (FIG. 5) .
Regarding claim 7-8, Hayden discloses two molds 10, 11 (FIG. 4a). The mold 10 is a female mold with a single female cavity; while the mold 11 is a complex curve having both a male cavity portion, and a female cavity portion (FIG. 4a-f).
Regarding claim 9, Hayden discloses that the single composite assembly forms.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) in view of McCarville et al. (US 9,463,864 B1) as applied to claim 1 above, further in view of Garcia Nieto et al. (US 2015/0375846 A1).
Hayden does not appear to expressly disclose fasteners.
However, Garcia Nieto discloses a method for manufacturing composite articles, in particular the leading edge of an aircraft (title/abstract) wherein adjacent edges of the composite are alternatively joined by fasteners, such as metal rivets (¶¶ 17, 23, 29, 38, 47, 52)
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the rivets of Garcia Nieto, because such riveting is an alternative joining means which could be used with expected results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) in view of McCarville et al. (US 9,463,864 B1) and Garcia Enhancement of Single-Lap Composite Joints Strength at Different Temperatures)
Garcia Nieto does not appear to expressly disclose clips.
However, Beylergil discloses a method for manufacturing composite articles, in particular the single-lap joints (title/abstract) wherein the joints to are held by metal clips (pp. 1456-8 § 2.4. Preparation of Test Joints; FIG. 4).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the clips of Beylergil, because such clips are alternative joining means which could be used with expected results.

Claims 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) in view of McCarville et al. (US 9,463,864 B1) as applied to claim 1 above, further in view of Braley et al. (US 8,753,091 B1).
Regarding claims 5-6, Hayden does not appear to expressly disclose additional plies to cover the cured seam.
However, Braley discloses a method of forming composite wind turbine blades (title/abstract) wherein seams between end-to-end joints 114 of adjacent cured composite members 100 (9:61-10:5) are wrapped with fiber wrap material 122 (6:30-43).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the seam wrapping of Braley, in order to reinforce the seam with expected results.
Regarding claim 10, Braley discloses glass and carbon fibers (3:1+)

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) in view of McCarville et al. (US 9,463,864 B1) and Datta (US 9,492,973 B2).

Hayden does not appear to explicitly disclose that the components are uncured or that the spar is for an aircraft component.
However, McCarville discloses a similar method of bonding a composite joint (title/abstract; FIG. 3), specifically a spar of an aerodynamic aircraft component (FIG. 1-2), in which the entire composite structure is in an uncured state and is co-cured (17:55-18:42).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the semi-cured components of Hayden to include the uncured components of McCarville, in order to allow for curing in one step only with a single heat and pressure cycle as desired with an alternative method to a semi-cured precured process (McCarville 17:55+).
Hayden does not appear to expressly disclose laying up plies on a mandrel that is then surrounded by the tubular body.
However, Datta discloses a similar method for forming composite rotor blades (title/abstract) wherein a core 140, comprising a permanent portion 142 and a removable portion 144 (8:53-9:41; FIG. 3-5), which is equated with the claimed mandrel, placed within a tubular body formed by a first/second shell substrates 120, 160 within a first/second mold 102, 104 (FIG. 3-5, 6:18-62); and wherein the outer permanent portion 142 comprising composite layers (8:53-64). 
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the wrapped core of Datta, in order to provide further reduce weaknesses at the joints and edges (Datta 1:46+).

Regarding claim 13-15, Datta suggest that the composite plies on the mandrel can form a single, two, or more uncured inner component that wrap at least partially around the circumference of the mandrel (FIG. 3-5, 8:53-64).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayden et al. (US 2016/0348642 A1) in view of McCarville et al. (US 9,463,864 B1) and Datta (US 9,492,973 B2) as applied to claim 11 above, further in view of Braley et al. (US 8,753,091 B1).
Hayden does not appear to expressly disclose additional plies to cover the cured seam.
However, Braley discloses a method of forming composite wind turbine blades (title/abstract) wherein seams between end-to-end joints 114 of adjacent cured composite members 100 (9:61-10:5) are wrapped with fiber wrap material 122 (6:30-43).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Hayden to include the seam wrapping of Braley, in order to reinforce the seam with expected results.


Response to Arguments
Applicant’s arguments/amendments, see pp. 2-4, 7-10, filed 20 January 2022, with respect to the rejection(s) of claim(s) 1-8, 10-17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McCarville et al. (US 9,463,864 B1). 
Additionally, in response to applicant's argument that the claimed composite assembly is for use an “spar for an aerodynamic aircraft component”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Autry; Brenden et al.
US 10843416 B2
Ross; Joshua Amory et al.
US 10029780 B2
Fong; Tony et al.
US 9896186 B2
Moselage, III; John H.
US 9527575 B2


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742